IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
    NOS. WR-88,711-01, WR-88,711-02, WR-88,711-03, WR-88,711-04, WR-88,711-05,
      WR-88,711-06, WR-88,711-07, WR-88,711-08, WR-88,711-09 WR-88,711-10


                         EX PARTE PETRA MONTOYA, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. CR2016-327, CR2016-328, CR2016-329, CR2016-330, CR2016-331, CR2016-
            332, CR2016-333, CR2016-334, CR2016-335, CR2016-336
          IN THE 433RD DISTRICT COURT FROM COMAL COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft in ten

cause numbers and sentenced to two years’ state jail imprisonment in each cause. Some of the

sentences are to be served consecutively. She did not appeal her convictions.

       Applicant contends that her plea was involuntary because trial counsel informed her that she

would be eligible for parole on all her cases after serving two years. She alleges that she would not
                                                                                                    2

have pleaded guilty had she known that she would not be eligible for parole.

       Trial counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

determined that Applicant is entitled to relief. The State agreed. Applicant is entitled to relief. Ex

parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in Cause Nos. CR2016-327, CR2016-328, CR2016-329,

CR2016-330, CR2016-331, CR2016-332, CR2016-333, CR2016-334, CR2016-335, CR2016-336,

in the 433rd District Court of Comal County are set aside, and Applicant is remanded to the custody

of the Sheriff of Comal County to answer the charges as set out in the indictments. The trial court

shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 22, 2018
Do not publish